This appeal was taken from a decree validating $344,000.00 of refunding bonds to be issued by the City of Miami under Chapter 11855, Acts of 1927, entitled, "An Act to Authorize the issuance of refunding bonds by counties, cities, towns and other municipal corporations and taxing districts, and to provide for their payment." Section 2378 et seq. Comp. Gen. Laws.
It is contended that as the bonds are not to refund bonds that have already been refunded, they cannot be legally issued, since such issue has not "been approved by a majority of the votes cast at an election in which a majority of the freeholders who are qualified electors residing in" the city shall have participated, as required by Section 6, Article IX of the Constitution, as amended at the general election held November 4, 1930, which amended organic section is as follows:
    "The Legislature shall have power to provide for issuing State bonds only for the purpose of repelling invasion or suppressing insurrection, and the Counties, Districts or Municipalities of the State of Florida shall have power to issue bonds only after the same shall have been approved by a majority of the votes cast in an election in which a majority of the free-holders who are qualified electors residing in such Counties, Districts, or Municipalities shall participate, to be held in the manner to be prescribed by law; but the provisions of this Act shall not apply to the *Page 1390 
refunding of bonds issued exclusively for the purpose of refunding of the bonds or the interest thereon of such Counties, Districts, or Municipalities."
There are several apparently superfluous words in the latter part of the above quoted amended section of the Constitution, but they do not affect the intendments of the organic provision with reference to the issue of refunding bonds for the purpose of refunding the bonds or the interest thereon, of counties, districts or municipalities of the State of Florida.
The first part of Section 6, Article IX, of the Constitution, as amended in 1930, limits the power of the legislature "to provide for issuing State bonds," to bonds to be issued "for the purpose of repelling invasions or suppressing insurrection"; and also provides that the counties, districts or municipalities of the State of Florida shall have power to issue bonds only after the issue of such bonds shall have been approved at an election as required by the organic section.
The latter part of Section 6, Article IX, of the Constitution as amended in 1930, is not confined to bonds to refund bonds that have been been refunded, but excepts from the operation of the prior part of the section the issue of bonds to refund any county, district or municipal bonds or the interest thereon, when the refunding bonds to be issued are designed merely to extend the time for the payment of the indebtedness represented by the bonds or the interest thereon that are refunded.
Affirmed.
TERRELL, C. J., and STRUM, BROWN and BUFORD, J. J., concur.
  ELLIS, J., dissents. *Page 1391